Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William C. Bond appeals the district court’s orders denying his “Post Judgment Motion to Disqualify Government Attorneys and Request for Expedited Consideration,” “Motion to Unseal Grand Jury Records re: the Disqualified Attorneys,” and “Motion to Rule, Motion to Make Docket Live, and Motion to Put Letter of October 8, 2012, onto the Docket.” We have reviewed the record and conclude that the district court did not err in denying Bond’s motions. Accordingly, we affirm. We grant leave to proceed in forma pauperis, deny Bond’s motion to recuse and transfer, and deny his motion to expedite as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.